Citation Nr: 1729946	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residual fracture left sesamoid bone, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986, from September 1990 to June 1991, and from March 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied an increased, compensable rating for residual fracture left sesamoid bone.

While the Veteran disagreed with the denial of a total disability rating due to individual unemployability (TDIU), in a September 2013 rating decision a TDIU was granted effective May 12, 2010, the entirety of the period on appeal.  Thus, as the complete benefit sought with respect to the TDIU issue was granted, that issue is not before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).  Conversely, in the September 2013 rating decision, a 10 percent rating was granted for the left sesamoid bone fracture residuals, effective May 12, 2010, the date of the Veteran's claim for an increased rating.  As there are higher ratings possible during the appeal period, that issue remains in appellate status.  See id.

As a final preliminary matter, in a May 2013 decision, the Board awarded service connection for right carpal tunnel syndrome and sleep apnea.  In addition, the Board remanded several other issues.  A review of the claims file reveals that the agency of original jurisdiction (AOJ) is still completing development with respect to those issues and they have not been returned to the Board yet.  As such, they will be the subject of a separate Board decision at a later time, after those remanded matters have been re-certified to the Board.


FINDING OF FACT

Service-connected residual fracture left sesamoid bone manifests as left foot pain and stiffness, resulting in no more than a moderate left foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residual fracture left sesamoid bone are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated May 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings and of the Veteran's and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded VA examinations to assess the severity of his service-connected left foot disability.  For the reasons indicated in the discussion below, the Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods in addition to those already assigned for the left foot disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left foot disability has been rated under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling.  Id.  A 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA's General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion. VAOPGCPREC 9-98.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2010.  There, symptoms noted were: swelling, heat, redness, fatigability, weakness, lack of endurance, pain and stiffness.  Pain was located in the first toe and plantar area.  Left foot showed no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  Painful motion was in the first toe and tenderness was in the first toe and plantar area.  X-rays showed a bipartite sesamoid bone.  Moderate impact was noted on: chores, shopping, traveling, and dressing.  No impact was noted on: feeding, bathing, and toileting.  Preventative impact was noted on: exercise, sports, recreation and driving.

The Veteran was afforded a VA examination in April 2013.  There, foot pain was noted, as was the use of shoe orthotics to ease that pain.  Pain had spread to the dorsal foot.  There was tenderness to palpation at plantar foot proximal to the first metatarsophalangeal (MTP) joint.  The use of a cane was noted.  Limitation on standing and walking were also described.

VA treatment records reflect similar symptoms.  Left foot pain and stiffness are noted within those records.  The VA treatment records are in accord with the two VA examinations of record.

The Board finds that a rating greater than 10 percent is not warranted for the Veteran's left foot disability, as the evidence is against a finding that the left foot symptoms more nearly approximate moderately severe foot injury, as required for a rating in excess of 10 percent under Diagnostic Code 5284.  To that end, there is no evidence of any limitation of motion of the left foot.  Likewise, there is no evidence of any swelling, instability, weakness, or abnormal weight bearing in the left foot.  Indeed, such symptomatology was not found upon either VA examination.  The Veteran's predominant left foot symptom is pain.  Likewise, stiffness of the left foot has been noted.  Given that the Veteran mostly experiences pain and stiffness in the left foot, the Board concludes that his service-connected disability results in a moderate foot injury, and the symptoms have not more nearly approximated the moderately severe foot injury required for a 20 percent rating under Diagnostic Code 5284.  In addition, the examiners description of the Veteran's condition, as well as the Veteran's report, more nearly approximate moderate rather than moderately severe.

The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The record contains no diagnosis of or symptoms approximating the rating criteria for pes planus, weak foot, claw foot, hammer toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5282. 

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's left foot disability.  As a general matter, the terms moderate, moderately severe, and severe are broad enough to encompass all of the symptoms of the disability rated under Diagnostic Code 5284, to include pain and stiffness.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from May 12, 2010.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities from May 12, 2010, is therefore not warranted.  Moreover, prior to that date, the issue was not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran did not assert, and the evidence of record did not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.  For similar reasons, the issue of entitlement to a total rating based on individual unemployability (TDIU) prior to May 12, 2010, has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
For the above reasons, a rating in excess of 10 percent for residual fracture left sesamoid bone is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A rating in excess of 10 percent for residual fracture left sesamoid bone is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


